Title: To Thomas Jefferson from Edmund Bacon, 3 April 1822
From: Bacon, Edmund
To: Jefferson, Thomas

Deare Sir.April 3rd 1822Inclosed is a paper which was given to me by Mrs Proctor. also an acct of Mr VestI would like to consult with you on the subjie of procuring graine both for bread and food. If Gill continues to consume oats in the extragant maner as he has done for some time past it will be hard to tell what potion is enough to ingage 50 bushels was delivered to him on the 13 day of march and on the 25th or 26th. 16 bushels more and on the morning of the first of April he called for more 56 bushels was on that morning sent up  he has also had one thousand weight of hay more than his allowed quantity. we had from Mr Stout 400 25 pounds instead of 3600 as first agreed for.We lack 80 bushels of the 130 which was taken for seed. and I sowed 21 bushels out of the 350 bushels which was orderd to be bought instead of geting 350 only 335 bushels was bought the 80 taken by the plantations to sow. and the 21 which I sowed will make 101 bushels which is taken from the 335 bushels101234bushels for food instead of 350I had no chance to purchase at less than 3/ pr bushel on a credit of 90 days. if we have to pay 3/ the bushel for oats we had better buy corn. as well for food as for breadAfter a long and deficult trial I have got from Colo Monroe the graiter part of the sum due to me for the hire of my negroes he owes to me yet some thing like 260$ Mr Watson his agent tells me that he will sell a parcel of corn) if you chuse to take the corn I would take the money into your hands and you to allow me interest from the day of the purchase of the corn should one be made untill I want the money. we have remaining of the 40 barrils bought of Mr Carr. about 25 barrills which is all our present stock except what little we may get from the mill I imagin we might get nearly as much corn as would do both for bread and food. of this you can consider and decide in the way you chuse. if you dont chuse to take the corn I shall look out for some other purchaser as I am anxious to take some step to secure the geting my money when I may want it which will under all probality be about the end of Sumer.I have sent Jerry to Milton for 6 barrills more of cement which John Cradock has today braught up for you we are now suffering very much for the balance of the nails to be hauled to inclose the corn field. it is now time to think about planting corn and our field not fence’d.I am yours &CE. Bacon